Citation Nr: 1142479	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for hypertension and for disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees.  The case was previously before the Board in July 2010 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of that hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran does not have a chronic right hand disability related to his active service.

2.  The Veteran does not have a chronic right shoulder disability related to his active service.

3.  The Veteran does not have a chronic right hip disability related to his active service.

4.  The Veteran does not have a chronic right ankle disability related to his active service.

5.  The Veteran does not have a chronic bilateral knee disability related to his active service.

6.  Hypertension did not begin during service or within one year of separation and is not shown by competent evidence to be causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication notice by letter dated in February 2008.  

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  

The RO has been unable to locate the Veteran's service treatment records.  The Veteran has provided copies of treatment records in his possession, but the file is incomplete.  VA has a responsibility to continue to search for such records until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  In this case, the RO made a diligent search for service treatment records in September and October 2008, and a formal finding was made that the records were not available.  This finding was confirmed in October 2010, when it was also determined that post-service treatment records from Moncrief Army Community Hospital (MACH), which the Veteran had identified, were unavailable.  

Where relevant records in possession of the government are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As discussed below, the Board acknowledges that the VA examination of record is inadequate.  The Board remanded the case in July 2010, in an attempt to remedy this deficiency by providing the Veteran with another VA examination; however, he failed to report for the examination and did not offer any explanation for his absence.  He was notified in a September 2010 letter that he would be scheduled for a VA examination and failure to report could result in denial of his claim.  While VA has a duty to assist the Veteran in developing his claim, the Veteran has a concurrent duty to cooperate with VA in such efforts.  See 38 C.F.R. § 3.326; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  The Board finds that VA has satisfied its duty to assist the Veteran in this regard, and it will proceed to adjudicate the claim on the basis of the available evidence.  See 38 C.F.R. § 3.655.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496. 

Additionally, service connection for certain diseases, including cardiovascular-renal diseases such as hypertension, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Orthopedic Disabilities

The Veteran is seeking service connection for disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees, which he contends result from injuries suffered in service.  As noted above, his service treatment records are unavailable.  The Veteran has submitted copies of service records in his possession, which reflect that he complained of left knee pain in April 1980 and was diagnosed with probable ligament strain.  In January 1984, he had inflamed tendons in his right ankle.  In August 1993, the Veteran reported right ankle pain which had been ongoing for 24 hours.  He was diagnosed with an inversion injury.  In March 1994, an x-ray revealed severe hallux valgus deformity of the right foot with degenerative joint disease, but the right ankle was normal.  No orthopedic disabilities were noted during a periodic examination conducted in September 1995.  The available records contain no indication of any other relevant injuries or treatment in service.  

The claims file contains MACH outpatient treatment records dated between January 1997 and September 2007, which reflect that, although the Veteran complained often of knee pain, no knee disabilities were diagnosed.  On several occasions, the Veteran's ankles and feet were noted to be without swelling, and he was found to have no arthralgias or myalgias.  X-rays taken in January 1997 revealed normal pelvis and hips.  

The Veteran was afforded a VA orthopedic examination in June 2009; however, his right shoulder, hip, and knee were not examined.  He reported that his right hand problem began in 1980 when he injured his second and fifth fingers playing football.  He stated that he had experienced persistent pain and abnormal angulation in his second finger since that time.  He complained of intermittent pain without flare ups which was controlled with non-prescription medication.  On examination, there was tenderness to the fifth finger and mild bony deformity of the second finger with diminished sensation.  The examiner diagnosed degenerative joint disease of the right metacarpophalangeal joint.  He opined that the condition was not likely a result of service because there was no medical record evidence to support the claim.  

The Veteran reported right ankle problems beginning in 1976, when he suffered a sprain during a road march.  He complained of intermittent, diffuse ankle pain aggravated with walking and wheather changes.  He reported ankle swelling after walking long distances and also complained of instability.  The examiner diagnosed chronic right ankle strain, and he opined that the condition was not related to service since there was no record of chronic ankle pain in service.  He concluded that the single instance of inversion injury in 1993 was a transitory episode.  

The Veteran reported left knee pain beginning in service when he struck his knee on a rock.  He reported that patellar subluxation was diagnosed and that he had left knee pain since that time.  His current symptoms included intermittent pain aggravated with bending, and he had no flare ups.  On examination, the Veteran's range of motion was from 0 to 70 degrees, with pain from 30 degrees.  X-rays demonstrated minimal medial compartment narrowing.  The examiner diagnosed mild degenerative joint disease and bursitis of the left knee.  He opined that these conditions are not related to service, as there was only a single incident of left knee pain in service and no other problems were documented to suggest chronicity.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for any of the Veteran's claimed orthopedic disabilities.  There is no evidence that the Veteran currently has any disability of his right shoulder, hip, or knee.  Assuming, without deciding, that the Veteran suffered the injuries he describes in service, there is still no evidence that he has a current disability in any of these joints.  Although the Veteran's complete service treatment records are not available, he is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As a lay person, however, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Nothing in the record, other than the Veteran's own complaints of pain, indicate that he has any disabilities of the right shoulder, hip, or knee.  Pain alone is not a disability for which compensation may be awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without evidence of a current right shoulder, hip, or knee disability, there is no basis for service connection.  

Although the Veteran does have diagnosed disabilities of the right hand, right ankle, and left knee, service connection is not warranted for these disabilities because there is no competent evidence establishing that they began during service or because of any incident of service.  The record reflects that the Veteran experienced two ankle injuries in service occurring nine years apart, and a single incident of left knee pain 17 years before the end of his active service.  His testimony establishes that he suffered a right hand injury in 1980.  Despite these injuries, the Veteran's service records indicate that he did not have any orthopedic disabilities during the examination in September 1995, years after the initial injuries occurred.  Although he reports that he first sought treatment for right hand pain within one year of separation, he testified that x-rays taken at that time showed no disability and that the doctor told him he had likely hurt his hand in recent activities.  The Board acknowledges that the Veteran reports ongoing pain since the initial injuries in service, even though there is no documentation of treatment for such pain.  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, however, there is contemporaneous medical evidence which documents that the Veteran did not have any orthopedic disabilities in 1995, and by his own account no chronic disability of the right hand, right shoulder, or left knee was diagnosed until after service.  Therefore, the evidence is not sufficient to establish continuity of symptomatology. 

In addition, there is no medical opinion of record linking the Veteran's current right left knee and right hand and shoulder disabilities to his service.  The Board acknowledges that the June 2009 examination was inadequate in that the examiner did not give proper consideration to the lay evidence, and not all of the claimed disabilities were evaluated.  The Board remanded the case in an attempt to provide the Veteran with an adequate examination, but he did not appear as requested.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The current record does not contain any competent medical opinion relating the Veteran's claimed orthopedic disabilities to service.  Accordingly, service connection for these disabilities is denied.

Hypertension

The Veteran is seeking service connection for hypertension.  He reported during his Board hearing that his blood pressure was first noted to be elevated during his retirement physical examination in 1997.  He stated that hypertension was first diagnosed in 1998.  The claims file contains a MACH treatment record dated in December 2000, which indicates that the Veteran was found to have high blood pressure when he tried to donate blood one month earlier.  He could not remember his precise blood pressure measurement, and he reported that he had no prior history of high blood pressure.  In August 2004, the Veteran received treatment after he awoke with a headache and then collapsed.  At that time, he reported no history of hypertension.  However, in September 2004, he was noted to have a diagnosis of hypertension which was controlled with a low sodium diet.  A treatment note dated in November 2004 indicates that the Veteran was diagnosed with systemic hypertension for which he used medication.  

Based on the foregoing evidence, the Board concludes that service connection is not warranted for hypertension.  Although the Veteran has a current disability, the record does not establish that hypertension began during service or within one year of separation.  There are no service treatment records indicating that hypertension began during service, and a single high blood pressure reading which the Veteran reports was obtained at separation does not constitute a diagnosed hypertension disability.  While the Veteran reports that hypertension was diagnosed within one year of separation, the record reflects that the initial diagnosis took place in 2004, many years after separation.  The Veteran specifically stated at that time that he did not have a history of hypertension.  

Furthermore, there is no competent medical opinion of record associating the Veteran's claimed hypertension with his service.  Although the Veteran is competent to describe the symptoms he has experienced, as a layperson, he is not competent to provide a medical opinion about the cause of his current disability.  See Barr, 21 Vet. App. 303, 309.  VA attempted to provide a medical examination for his claimed hypertension, but the Veteran failed to appear.  Therefore, the Board must base its decision on the evidence currently of record, which fails to show any relationship between hypertension and active service.  Accordingly, as the criteria for service connection for hypertension are not met, the claim is denied.  


ORDER

Service connection for a right hand disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for hypertension is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


